DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 18, 2022.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	The closest prior art, US 2015/0224986, discloses that the angular deviation ФK can be ascertained, by the motion path BP ascertained for the stationary object P being projected onto a virtual motion path BP* for the stationary object P that runs parallel to the rectilinear motion path BF of the vehicle. For this purpose, distance s1 ascertained at time t1 and distance s2 ascertained at time t2 are projected onto line segments XP and ZP which are located on the virtual motion path BP*, and the lengths thereof are determined.
 	While the closest prior art discloses determination of angular deviation based on distances s1 and s2, the closest prior art fails to disclose:
“ calculating anticipated positions of the static object from the relative positions using an assumed alignment error of the object sensor;
calculating an error parameter from the anticipated positions; 
minimizing the error parameter by adapting the alignment error of the object sensor; and
determining an actual alignment error of the object sensor from the adapted alignment error at which the error parameter is substantially minimized.”
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661